Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  March 21, 2012                                                                    Robert P. Young, Jr.,
                                                                                              Chief Justice

  144072 (80)(85)                                                                   Michael F. Cavanagh
                                                                                          Marilyn Kelly
                                                                                    Stephen J. Markman
                                                                                    Diane M. Hathaway
                                                                                        Mary Beth Kelly
                                                                                        Brian K. Zahra,
  ITALO PARISE,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                      SC: 144072
  DETROIT ENTERTAINMENT, L.L.C.,
            Defendant-Appellee.

  _________________________________________/


         On order of the Court, the motion for full-Court review of the motion to disqualify
  Chief Justice YOUNG and Justice MARY BETH KELLY is considered, and it is GRANTED.
  Upon full-Court consideration of the plaintiff’s motion, we DENY the motion for the
  reason that no justice is persuaded that there is any ground for the disqualification of
  Chief Justice YOUNG or Justice MARY BETH KELLY.

         YOUNG, C.J. I deny plaintiff’s renewed motion seeking my disqualification. I
  deny plaintiff’s additional claim regarding the alleged donations made to Candice Miller
  for Congress, followed by Candice Miller for Congress’ alleged donations to the
  Michigan Republican Party, followed by the alleged donation by the Michigan
  Republican Party to my Supreme Court campaign in 2010. Even if true, this new
  allegation is one degree of separation further than the subject matter of the previous
  motion for disqualification. Accordingly, it too is insufficient to give rise to an
  appearance of impropriety. Moreover, plaintiff’s allegations regarding professional and
  consulting relationships, even if true, are too attenuated to give rise to an appearance of
  impropriety. Plaintiff still does not claim that I am actually biased for or against either
  party in this matter. Because I am not biased for or against either party in this matter, I
  deny plaintiff’s motion seeking my disqualification.

         I do not participate in the order or the full Court’s decision on the motion for
  disqualification of another justice, pursuant to MCR 2.003(D)(3)(b), for the reasons
                                                                                                                 2

stated in my November 25, 2009, dissent from the rule’s promulgation1 and in my March
31, 2010, statement of nonparticipation in a similar motion in Pellegrino v Ampco
Systems Parking.2 I believe that rule to have serious constitutional flaws.




1
    See 485 Mich cxxx, clxvii-clxxxv (YOUNG, J., dissenting).
2
    485 Mich 1134, 1155-1165 (2010) (YOUNG, J., not participating).



                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 21, 2012                      _________________________________________
          t0314                                                                Clerk